Citation Nr: 0522365	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder with depression and 
uncontrollable temper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to June 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2005, the veteran offered testimony at a hearing held 
at the RO before the undersigned Veterans Law Judge.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran testified before the undersigned that his current 
psychiatric problems first manifested in service.  He was 
evaluated in service for passive aggressive personality after 
repeated altercations, and he was discharged administratively 
following a psychiatric consultation in March 1965.  Post-
service evaluative reports are in the file from private 
facilities, along with a Social Security disability 
evaluation showing a diagnosis of bipolar disorder, manic.  
One of the veteran's former employers submitted a statement 
explaining that he was discharged for repeated altercations 
in 2001.  At his May 2005 hearing, the veteran essentially 
testified to his belief that his behavior in service may have 
been the prodromal phase of his now manifested bipolar 
disorder.  He has submitted medical literature and argument 
from his representative in support of his theory.  
Considering these factors, the Board is of the opinion that 
an examination is warranted consistent with VA's duty to 
assist.  

Therefore, the case is remanded for the following:

1.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of determining the etiology of 
his psychiatric disorder.  Send the 
claims folder to the examiner for review.  
The examiner should indicate in the 
report that the claims folder was 
reviewed.  

The examiner should give a medical 
opinion, with full rationale, as to 
whether it is at least as likely as not 
that any current psychiatric disorder had 
its onset during active service or is 
related to any in-service disease or 
injury, including the in-service 
psychiatric findings described at the 
time as passive aggressive personality.

2.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




